NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUBEN MOVSISYAN,                                No.    14-70329

                Petitioner,                     Agency No. A099-550-440

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Ruben Movsisyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

an abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Movsisyan’s request for oral
arguments, raised in his opening brief, is denied.
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Movsisyan’s motion to

reopen as untimely where the motion was filed five years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and where Movsisyan failed to establish

materially changed country conditions in Armenia to qualify for the regulatory

exception to the time limitation for filing a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Najmabadi, 597 F.3d at 990-91 (petitioner failed to

show evidence was “qualitatively different” to warrant reopening); Toufighi v.

Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (evidence immaterial in light of

prior adverse credibility determination).

      We reject as without merit Movsisyan’s contention that the BIA failed to

consider his evidence and that he was deprived of the opportunity to challenge the

IJ’s adverse credibility determination.

      Movsisyan’s request for EAJA fees is denied.

      PETITION FOR REVIEW DENIED.




                                            2                                  14-70329